Citation Nr: 1008020	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  06-19 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 60 percent for ectopic 
atrial tachycardia, status post pacemaker implantation, 
secondary to atrial septal defect repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1966 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

In July 2007, the RO granted a 100 percent disability rating 
from March 27, 2006 for two months following the Veteran's 
hospital admission for replacement of a pacemaker.  The 60 
percent rating was then continued from June 1, 2006.  The 
issue on appeal does not disturb this interim rating.

In May 2009, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the Veteran's claim (as reflected in a November 
2009 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court) is applicable to this appeal.  Information concerning 
the VCAA was provided to the appellant by correspondence 
dated in January 2004, August 2005, and March 2006.

The Veteran's heart disability is rated under the provisions 
of 38 C.F.R. § 4.104, Diagnostic Code 7011 (2009).  A higher, 
or 100 percent, rating requires hospital admission for 
certain complaints; or chronic congestive heart failure; or a 
workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  The Board's review of the private and VA medical 
evidence of record discloses no evidence of a METs 
measurement of 3 or less or of an ejection fraction of less 
than 30 percent.  The evidence concerning whether the Veteran 
is diagnosed with chronic congestive heart failure, however, 
is contradictory.  While some private medical evidence 
suggests the Veteran currently suffers from chronic 
congestive heart failure, a VA examination in October 2007 
found no evidence of any overt congestive heart failure.

The May 2009 Board remand stated that the AMC/RO should 
schedule the Veteran for a new examination to determine the 
severity of his heart disability, particularly whether he 
suffers from chronic congestive heart failure, and requested 
that the physician provide reasons and bases for the opinion.  
The Veteran underwent a VA examination in October 2009, and 
the examiner marked no episodes of congestive heart failure 
in the prior 12 months.  However, the examiner failed to give 
adequate reasons and bases for this opinion and further 
failed to address the private doctors' opinions, including a 
June 2009 Arrhythmia Clinic note and an August 2009 private 
physician's statement that noted the Veteran had chronic 
congestive heart failure.  The Court has held that a remand 
by the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  As 
such, the examination is inadequate for rating purposes and 
another opinion is necessary to determine if the Veteran has 
chronic congestive heart failure.  

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA and private medical records connected 
with the Veteran's claim.  On remand the AMC/RO should 
contact the Veteran and his representative for information 
about all medical providers in order to obtain medical 
records not found already in the claims file.  In addition, 
copies of the Veteran's VA outpatient medical records in the 
claims file, from the Salisbury VA Medical Center ("VAMC"), 
are dated to October 2009.  On remand the AMC/RO should 
obtain any additional records from VA facilities that are 
pertinent to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and his representative and request that 
they identify the names, addresses and 
approximate dates of treatment for any 
health care providers, VA or non-VA, that 
have treated him for his heart disorder 
and whose records have not already been 
made a part of the claims file.  After the 
Veteran has signed any appropriate 
releases, the AMC/RO should obtain and 
associate with the claims folder all of 
the Veteran's treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records, a notation to that 
effect should be inserted in the file.  
The Veteran and his representative should 
be notified of unsuccessful efforts to 
procure records in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  After all available records are 
associated with the Veteran's claims file, 
or the time period for the Veteran's 
response has expired, the Veteran's claim 
file should be returned to the October 
2009 VA examiner, if available, for 
clarification of the provided opinion.  
The examiner should address whether a 
diagnosis of chronic congestive heart 
failure is warranted, and specifically 
address the opinions of the Veteran's 
private physicians.

If the October 2009 examiner is 
unavailable, the AMC/RO should arrange for 
an examination of the Veteran by a 
cardiologist to determine the severity of 
his heart disability.  All indicated tests 
and studies are to be performed.  Prior to 
the examination, the claims folder must be 
made available to the physician conducting 
the examination for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
is requested to reconcile, if possible, 
findings from the October 2007 and 2009 VA 
examinations, and from private medical 
evidence in the claims folder noted above, 
on whether the Veteran suffers from 
chronic congestive heart failure.  If it 
not possible to reconcile the opinions so 
should be noted.  The examiner is also 
requested to indicate which of the 
following, (a) or (b), best describes the 
Veteran's impairment:

(a) Chronic congestive heart failure, or; 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent; or,

(b) More than one episode of acute 
congestive heart failure in the past year, 
or; workload of greater than 3 METs but 
not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of 30 to 50 
percent.

Adequate reasons and bases should be 
provided to support the opinions provided.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


